NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

LECTROLARM CUSTOM SYSTEMS, INC.,
Plaintiff-Appellant,

V.

VICON INDUSTRIES, INC. AND UTC FIRE &
SECURITY AMERICAS CORPORATION, INC.~,
Defendants,

AND
SENSQRMATIC ELECTRQNICS c0RP0izAT10N,
Defendant-Appellee,
AND

BOSCH SECURITY SYSTEMS, INC.,
Defendant-Appellee.

2012-1156

Appeal from the United States District Court for the
Western District of Tennessee in case no. 03-CV-2330,
Judge Samuel H. Mays, Jr.

ON MOTION

LECTROLARM cUsToM v. vlooN INDUST 2
0 R D E R

Bosch Security Systems, lnc. (Bosch) moves without
opposition for an extension of time, until June 15, 2012,
for Bosch and Sensormatic Electronics, LLC to file their
response briefs, and for an extension of time, until July
27, 2012, for Lectrolarrn Custorn Systenis, Inc. to file its
reply brief.

Upon consideration thereof,
I'r Is ORDERED THAT:

The motion is granted.

FOR THE COURT

 1 5  /s/ Jan Horbaly
Date J an Horbaly
Clerk

ccc Kenneth W. Brothers, Esq.
Sean Wil1iam Gallagher, Esq.

Erik G. Swenson, Es . F|LED
q U.S. COUHT 0F APPEALS FDH
821 rus\=eosnn.s.c\ncun

MAY 152012

JAN HURBALY
CLERK